     Case 6:03-cr-00044 Document 233 Filed on 12/14/20 in TXSD Page 1 of 9
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                           UNITED STATES DISTRICT COURT                             December 16, 2020
                            SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                VICTORIA DIVISION

UNITED STATES OF AMERICA,                       §
  Plaintiff,                                    §
                                                §
             v.                                 §           CRIMINAL NO. 6:03-44(S)-2
                                                §
MIKEAL GLENN STINE,                             §
  Defendant.                                    §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court are Defendant Mikeal Glenn Stine’s Motion for Reduction of

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) (D.E. 228) and motions for appointment of

counsel to assist with his motion for sentence reduction (D.E. 229, 230).

I. BACKGROUND

       In 1999, Defendant was being held in county jail for a pending federal supervised release

violation when he arranged to have bail posted for another inmate and then went through the

release process as the other man. Presentence Investigation Report (PSR), D.E. 86-1, ¶ 61. When

Defendant was located and arrested the following day, he became violent and threatened to kill

the arresting officers. Id. He was convicted of escape from custody and sentenced to 40 months

in the Bureau of Prisons, to be followed by 36 months’ supervised release. Id. At the time of the

offense, he was on supervision for a 1997 federal escape conviction for signing out from a

community corrections center for a job search and never returning. Id. ¶ 60.

       In 2003, while he was on supervision for both the 1997 and 1999 escapes, Defendant was

indicted in the above-captioned case on two counts of bank robbery and one count of conspiracy

to commit bank robbery. He was ultimately convicted of conspiracy to commit bank robbery and

aiding and abetting bank robbery and sentenced to 262 months’ imprisonment. Defendant was




                                                1
     Case 6:03-cr-00044 Document 233 Filed on 12/14/20 in TXSD Page 2 of 9




sentenced as a career offender based upon the aforementioned escape convictions and a prior

conviction for conspiracy to commit sexual assault. He was also sentenced to an additional 24

months’ imprisonment for violating the terms of supervision in his escape cases, to run

concurrently with his sentence for bank robbery.

       In 2008, while serving his sentence in the current bank robbery case, Defendant sent two

letters from prison threatening to assault and murder a United States Magistrate Judge and an

Assistant United States Attorney, and he verbally repeated those threats to a Deputy United

States Marshal. He was convicted on three counts of threatening a federal official and sentenced

on November 20, 2015, to 90 months’ imprisonment on each count, to be served concurrently

with each other but consecutive to his sentence in this case. United States v. Stine, Case No.

1:13-CR-491-CMA (D. Colo.).

       Defendant has served 210 months of his 262-month sentence in this case and has a

projected release date, after also serving his sentence in No. 1:13-CR-491-CMA, of March 4,

2030. Citing 18 U.S.C. § 3582(c)(1)(A), he now moves the Court for compassionate release

because: (1) he would not qualify as a career offender if sentenced today; (2) his age and

underlying medical conditions (asthma, hypertension, and heart problems) make him particularly

vulnerable to severe illness or death should he contract COVID-19 while in prison; and (3) he

has made significant efforts towards rehabilitation in the last 17 years. Defendant claims to have

submitted at least four requests for compassionate release with the warden at USP Tucson since

September 20, 2020, but says he never received a response.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:




                                                2
     Case 6:03-cr-00044 Document 233 Filed on 12/14/20 in TXSD Page 3 of 9




       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—
           (1) in any case—
               (A) the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—
                    (i) extraordinary and compelling reasons warrant such a reduction . .
                    . and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The applicable United States Sentencing Commission policy statement provides that

extraordinary and compelling reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic
            lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—

              (I) suffering from a serious physical or medical condition,
              (II) suffering from a serious functional or cognitive impairment, or
              (III) experiencing deteriorating physical or mental health because of the
              aging process,

              that substantially diminishes the ability of the defendant to provide self-
              care within the environment of a correctional facility and from which he or
              she is not expected to recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and



                                                 3
     Case 6:03-cr-00044 Document 233 Filed on 12/14/20 in TXSD Page 4 of 9




            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse
           or registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the




                                                 4
     Case 6:03-cr-00044 Document 233 Filed on 12/14/20 in TXSD Page 5 of 9




offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         A. Sentencing Disparity

         Defendant first argues that, if he were sentenced today, he would not be considered a

career offender because escape by walking away from a halfway house no longer qualifies as a

“crime of violence” under the Guidelines. See United States v. Jones, 752 F.3d 1039, 1046 (5th

Cir. 2014). “There [] is no merit to Defendant’s claim that he meets the criteria for

compassionate release simply because he would receive a lower sentence if sentenced today.”

United States v. Valdez-Anguiano, 2:87-CR-264-1, D.E. 275, p. 6 (S.D. Tex. Dec. 2, 2020)



                                                  5
      Case 6:03-cr-00044 Document 233 Filed on 12/14/20 in TXSD Page 6 of 9




(citing United States v. Hudec, No. 4:91-CR-1-1, 2020 WL 4925675, at *4 (S.D. Tex. Aug. 19,

2020) (“Neither the Sentencing Commission’s policy statement nor the BOP’s program

statement provides for compassionate release based on reexamination of the severity of a

defendant’s original sentence.”)). Moreover, Defendant still qualifies as a career offender based

on his 1999 escape conviction and his 1982 conviction for conspiracy to commit sexual assault.

        B. COVID-19 Concerns

        Defendant is 62 year old and claims to suffer from asthma, hypertension, and “heart

problems.” D.E. 228, p. 10. In his motion for compassionate release, filed November 11, 2020,

he argues that “[i]t is highly unlikely that he would survive a [COVID-19] outbreak” in prison

due to his underlying medical conditions, and it is only a matter of time until COVID-19 makes

its way into USP Tucson. Id. In another filing, however, Defendant states that “on approximately

10-27-2020 [he] contracted COVID-19 and was placed in Deep Isolation Unit C2 Cell #127

where at this writing [he] remains.” D.E. 230, p. 2. Movant has offered no medical records

supporting a COVID-19 diagnosis, and there is nothing to indicate that he ever became severely

ill or that he is still suffering any effects of the virus. He also has offered no evidence that he

suffers from any underlying medical condition that would make him particularly vulnerable to

severe illness or death 1 in the rare event that he were to contract COVID-19 a second time. 2



         1. According to the Centers for Disease Control and Prevention (CDC), older adults (age 65 and above)
and people of any age who have certain underlying medical conditions are at higher risk for severe illness from
COVID-19. People with Certain Medical Conditions, CDC (Dec. 1, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html. People of any age with the following conditions
are at increased risk of severe illness from COVID-19: Cancer, Chronic kidney disease; COPD (chronic obstructive
pulmonary disease); Immunocompromised state from solid organ transplant; Obesity; Severe Obesity; Serious heart
conditions, such as heart failure, coronary artery disease, or cardiomyopathies; Sickle cell disease; Smoking; and
Type 2 diabetes mellitus. People with the following conditions might be at an increased risk for severe illness from
COVID-19: Asthma (moderate-to-severe); Cerebrovascular disease; Cystic fibrosis; Hypertension;
Immunocompromised state from blood or bone marrow transplant, immune deficiencies, HIV, use of
corticosteroids, or use of other immune weakening medicines; Neurologic conditions, such as dementia; Liver
disease; Overweight; Pregnancy; Pulmonary fibrosis; Thalassemia; and Type 1 diabetes mellitus.




                                                         6
      Case 6:03-cr-00044 Document 233 Filed on 12/14/20 in TXSD Page 7 of 9




        “The Court cannot release every prisoner at risk of contracting COVID-19 because the

Court would then be obligated to release every prisoner.” Koons, 2020 WL 1940570 at *4.

“General concerns about the spread of COVID-19 or the mere fear of contracting an illness in

prison are insufficient grounds to establish the extraordinary and compelling reasons necessary to

reduce a sentence.” Id. at *5. Without more, Defendant cannot meet his burden of showing that

extraordinary or compelling reasons warrant his release.

        C. Rehabilitation Efforts

        Defendant also argues that his efforts at rehabilitation weigh in favor of compassionate

release. He states that he has earned “a variety of certificates aimed at self-improvement” and,

“[a]fter years of involvement, he risked his life by dropping out of the Aryan Brotherhood gang.”

D.E. 228, p. 12. While the Court is permitted to consider post-sentencing rehabilitation in

determining whether to grant an eligible defendant a sentence reduction, it is not authorized to

grant a reduction based upon post-sentencing rehabilitation alone. See U.S.S.G. § 1B1.10, app.

n.1(B)(iii). As set forth supra, Defendant has failed to show that he otherwise qualifies for a

sentence reduction.

        D. Sentencing Factors

        Even if extraordinary and compelling circumstances did exist, the Court finds that the §

3553(a) factors, as considered in the specific context of the facts of Defendant’s case, do not

warrant a reduction in his sentence. As detailed in his PSR, Defendant has a documented

criminal history dating back to 1978. In addition to the convictions for conspiracy to commit

sexual assault, escape, and threatening to assault and murder federal officials discussed supra,

         2. According to the CDC, “Cases of reinfection with COVID-19 have been reported, but remain rare.”
Reinfection with COVID-19, CDC (Oct. 27, 2020), https://www.cdc.gov/coronavirus/2019-ncov/your-
health/reinfection.html. One recent study showed that, eight months after infection, most people who have recovered
from COVID-19 still have enough immune cells to fend off the virus and prevent illness. Jennifer M. Dan, et al.,
Immunological memory to SARS-CoV-2 assessed for greater than six months after infection, BIORXIV (Nov. 16,
2020), https://www.biorxiv.org/content/10.1101/2020.11.15.383323v1 (Nov. 16, 2020).


                                                        7
     Case 6:03-cr-00044 Document 233 Filed on 12/14/20 in TXSD Page 8 of 9




Defendant has also been convicted of perjury (two convictions), selling marijuana, wire fraud,

theft by check, forgery, grand theft, and contempt of court. “[A]ll of the defendant’s convictions

for crimes of violence have occurred while the defendant was in custody. The defendant

continues to pose a danger to others, even while imprisoned.” PSR ¶ 123. He also “has been

found in possession of homemade weapons while in prison, and has made explicit threats to law

enforcement officials and their families.” Id. Defendant is a danger to public safety; reducing his

sentence would not reflect the seriousness of the offense, promote respect for the law, or provide

just punishment for the offense, nor would it deter criminal conduct or protect the public from

further crimes.

       E. Administrative Remedies

       Finally, while Defendant claims to have submitted at least four requests for

compassionate release with the warden at USP Tucson since September 20, 2020, he has offered

no evidence in support of this claim. “Courts in the Southern District of Texas have ruled that

defendants who move for compassionate release still need to initially petition the BOP and,

subsequently, fully exhaust their administrative rights to appeal or wait for 30 days to lapse from

such a petition in order to bring a motion pursuant to 18 U.S.C. § 3582(c)(1)(A).” United States

v. Gomez, 2020 WL 2061537, at *1 (S.D. Tex. Apr. 29, 2020) (citing United States v.

Licciardello, 2020 WL 1942787 (S.D. Tex. Apr. 22, 2020); United States v. Orellana, 2020 WL

1853797, at *1 (S.D. Tex. Apr. 10, 2020)). See also, e.g., United States v. Reeves, 2020 WL

1816496, at *2 (W.D. La. Apr. 9, 2020). (“While the Court is well aware of the effects the

Covid-19 pandemic . . . , § 3582(c)(1)(A) does not provide this Court with the equitable authority

to excuse Reeves’ failure to exhaust his administrative remedies or to waive the 30-day waiting

period.”); United States v. Clark, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020) (denying




                                                8
      Case 6:03-cr-00044 Document 233 Filed on 12/14/20 in TXSD Page 9 of 9




motion for compassionate release based on fears of contracting COVID-19 in prison where

defendant conceded he had not exhausted administrative remedies).

        Because Defendant has failed to demonstrate that he has complied with the exhaustion

requirements under § 3582, his motion is not ripe for review, and the Court is without

jurisdiction to grant it.

IV. MOTIONS TO APPOINT COUNSEL

        Finally, Defendant moves the Court to: (1) appoint counsel to assist with his motion for

compassionate release; (2) order that the BOP allow him a 1-hour telephone call with his

attorney within 72 hours; and (3) allow appointed counsel to file an amended motion for

compassionate release if he/she so desires. Because Defendant’s motion for compassionate

release is denied, his motion for counsel is now moot.

V. CONCLUSION

        For the reasons set forth above, Defendant’s Motion for Reduction of Sentence Pursuant

to 18 U.S.C. § 3582(c)(1)(A) (D.E. 228) and motions for appointment of counsel (D.E. 229, 230)

are DENIED.

      It is so ORDERED this 14th day of December,2020.




                                             ____________________________________
                                                        JOHN D. RAINEY
                                                  SENIOR U.S. DISTRICT JUDGE




                                                9
